Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 09/27/2022.  Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the amendments to claims 1 and 9 are supported by paragraphs [0046] and [0048] of the Specification, the examiner respectfully disagree.  These paragraphs do not disclose providing a service to the second communication device according to the media content viewed on a first communication device in response to adjusting a control associated with the second communication device.
In response to applicant’s argument that paragraph [0048] of the Specification supports the limitations of claim 4, the examiner respectfully disagrees.  Paragraph [0048] discloses adjusting the volume of the display device not the mobile device as claimed.
In response to applicant’s argument that the amendments to claim 16 are supported by paragraphs [0045] and [0048] of the Specification, the examiner respectfully disagree.  These paragraphs do not disclose providing post-advertisement analytics in response to adjusting a control associated with the second communication device.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-15 have been amended to introduce the limitation “the user-interactions comprise adjusting a control associated with the second communication device.”  Applicant states that support for this amendment can found in paragraphs [0046] and [0048] of the Specification.  There is no disclosure of adjusting a control associated with the second communication device and in response providing a service to the second communication device based on the viewed media content.
Claim 4 has been amended to introduce the limitation “wherein the adjusting the control comprises adjusting a volume of the second communication device.”  Applicant states that support for this amendment can found in paragraph [0048] of the Specification.  Paragraph [0048] discloses adjusting the volume of the display device.  This paragraph provides no mention of adjusting a volume of the second communication device as claimed.
Claims 16-20 have been amended to introduce the limitation “the user-interactions comprise adjusting a control associated with the second communication device.” Applicant states that support for this amendment can be found in paragraphs [0045] and [0048] of the Specification.  There is no disclosure of adjusting a control associated with the second communication device and responding to this determination by providing the post-advertisement analytics.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425